Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 1 of 32 PagelID: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

KENNETH SEVERA;
CAROL BINCK;

EDWARD LASTOWKA and SUZETTE
LASTOWKA,; and

WILLIAM TETI, : Civil Action No.:
Plaintiffs,

v.

SOLVAY SPECIALTY POLYMERS,

USA, LLC; SOLVAY SOLEXIS, INC.;

And ARKEMA, INC.

Defendants.

 

COMPLAINT
Plaintiffs, individually and on behalf of the putative classes of similarly situated persons
defined herein, file this Class Action Complaint against defendants Solvay Specialty Polymers,
USA, LLC, and Arkema, Inc., (collectively “Defendants”) and allege as follows:
I. INTRODUCTION
1. Residents of National Park, New Jersey, received their drinking water the National Park
Water Department, a municipal water utility. Although unknown to them, for years — and
confirmed since 2019 — the water supplied to residents by the National Park Water
Department is contaminated with PFNA, the source of which is the nearby plant currently
owned and operated by defendant Solvay, and formerly owned and operated by Arkema.

When ingested, PFNA can cause numerous and serious adverse health outcomes.
Case 1:20-cv-06906-NLH-KMW Document 1 Filed 06/05/20 Page 2 of 32 PagelD: 2

II. PARTIES

2. Plaintiff Kenneth Severa is an adult citizen of the State of New Jersey domiciled at 811
Lakehurst Avenue, National Park, NJ 08063.

3. Plaintiff Carol Binck is an adult citizen of the State of New Jersey domiciled at 807
Lakehurst Avenue, National Park, NJ 08063.

4. Plaintiff Edward Lastowka is an adult citizen of the State of New Jersey domiciled at 817
Lakehurst Avenue, National Park, NJ 08063.

5. Plaintiff Suzette Lastowka is an adult citizen of the State of New Jersey domiciled at 817
Lakehurst Avenue, National Park, NJ 08063.

6. Plaintiff William Teti is an adult citizen of the State of New Jersey domiciled at 107 East
Military Drive, National Park, NJ 08063.

7. Defendant Solvay Specialty Polymers, USA, LLC (“Solvay USA”) is a Delaware
corporation with its principal place of business in Houston, TX.

8. Defendant Solvay Solexis, Inc. (“Solvay Solexis”) is the predecessor of Solvay USA and
was a corporation duly organized under the laws of the State of Delaware with its
principal place of business located in Houston, Texas.

9. Defendants Solvay USA and Solvay Solexis will collectively be referred hereinafter as
“Solvay”.

10. Defendant Arkema, Inc. (“Arkema’”) is a Pennsylvania corporation with its principal
place of business at 2000 Market Street, Philadelphia, Pennsylvania 19103.

TW. JURISDICTION AND VENUE

11. Jurisdiction is proper in this Court pursuant to the Class Action Fairness Act, 28 U.S.C. §

1332(d), because members of the proposed Plaintiff classes are citizens of states different
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 3 of 32 PagelD: 3

from Defendants’ home states, and the aggregate amount in controversy exceeds
$5,000,000, exclusive of interest and costs.

12. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(a) because Defendant Solvay
conducts substantial business in this District, and both Defendants have caused harm to
class members residing in this District. Plaintiffs also reside in this District.

IV. ALLEGATIONS OF FACT

a. GENERAL FACTUAL ALLEGATIONS

13. Mr. Severa owns and resides at the property located at 811 Lakehurst Avenue, National
Park, NJ 08063.

14. Mr. Severa is a customer of the National Park Water Department, which provides water
utility services to his property.

15. Ms. Binck owns and resides at the property located at 807 Lakehurst Avenue, National
Park, NJ 08063.

16. Ms. Binck is a customer of the National Park Water Department, which provides water
utility services to her property.

17. Mr. and Mrs. Lastowka own and reside at the property located at 817 Lakehurst Avenue,
National Park, NJ 08063.

18. Mr. and Mrs. Lastowka are customers of the National Park Water Department, which
provides water utility services to their property.

19. Mr. Teti owns and resides at the property located at 107 East Military Drive, National
Park, NJ 08063.

20. Mr. Teti is a customer of the National Park Water Department, which provides water

utility services to his property.
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 4 of 32 PagelD: 4

21. Solvay operates a plant (“the plant”) located at located at 10 Leonard Lane, West
Deptford, New Jersey 08086.

22. Arkema is the corporate successor to the entities, Pennwalt, and Elf, that owned and
operated the plant until 1990.

23. The Plant was sold to Ausimont USA in 1990, and in 2002 Solvay acquired Ausimont.

24. The plant encompasses 243 acres and is known to be contaminated with PFNA.

25. Solvay and Arkema have maintained exclusive control over the plant at all relevant times.

26. Per-fluoronated acids (“PFAs”) such as PFNA have been used at the plant since the
1970s to produce PDVF resin. Solvay and its predecessors continued to use PFAs,
including PFOA as well as other long carbon-chain PFAs, to produce PVDF at the site
until 2010, at which time the use of PFAs was phased out pursuant to an agreement with
the EPA.

27. Several metric tons of PFNA and other PFAs were emitted yearly at the plant for well
over a decade.

28. In 2002, the plant was the second-highest-capacity plant in the world (behind only a
facility in Calvert City, Kentucky) in terms of quantities of PFNA used as a processing
aid for the PVDF emulsion process.

29. Data provided to the NJDEP about PFA use at the plant indicate that 86.6% of the
125,069 kg of Surflon S-111 PFA mixture (which is primarily PFNA) used between 1991
and 2010 was released into the environment (i.¢., the surrounding air and water).

30. PFNA used and discharged at the plant by defendant(s) from 1988 to 2010 have been

detected in high concentrations in the drinking water for National Park.
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 5 of 32 PagelD: 5

31. Defendant(s) improperly disposed of PFNA, PFOA and other PFAs on the actual plant
site, contaminating the groundwater immediately beneath the plant, which is the source of
the water used by the National Park Water Department for its drinking water.

32. Despite knowledge since at least the late 1970s that humans exposed to
perfluorochemicals, including PFOA and PFNA, would accumulate elevated levels of
these chemicals in their blood, and despite knowledge since at least 2004 that exposure to
even part-per-trillion levels of PFOA in community drinking water could result in
significantly elevated levels of such chemicals in blood of the general population
drinking water, defendant(s) did nothing to abate their pollution, warn the community or
test the residents for exposure.

33. Once released, PFNA and other PFAs are persistent in the environment.

34. PFNA and other PFAs are not known to ever break down in water, soil, air, or the human
body.

35. Defendant(s)’ improper disposal consisted in part of dumping the PFNA and other PFAs
into the sewer system — a process which defendant(s) knew or should have known would
result in the discharge of the PFNA and other PFAs into the environment.

36. Defendant(s) also discharged these chemicals directly into the environment, where they
are subject to atmospheric dispersion and eventual deposition associated with the
prevailing wind patterns. This dispersion and deposition results in human exposure both
on-site and off-site of the plant.

37. Arkema and Solvay are knowledgeable about the characteristics and health hazards of

PFNA and other PFAs.
Case 1:20-cv-06906-NLH-KMW Document 1 Filed 06/05/20 Page 6 of 32 PagelD: 6

38. Defendants’ discharge of PFNA has also contaminated the water of nearby Paulsboro,
New Jersey.

39. Another compound used at the plant, PFUnA, have been observed in Delaware River
fish.

40. The EPA and NJDEP have concluded that PFNA has a toxicity profile similar to that of
the closely related compound PFOA. However, the EPA and NJDEP concluded that
PFNA is generally more toxic and more biologically persistent than PFOA. PFNA and
other PFAs are associated with increased risk in humans of testicular cancer, kidney
cancer, prostate cancer, non-Hodgkin’s lymphoma, pancreatic cancer and ovarian cancer,
as well as thyroid disease, high cholesterol, high uric acid levels, elevated liver enzymes,
ulcerative colitis, and pregnancy-induced hypertension, as well as other conditions.
Epidemiological studies of exposure in animals has shown the ability to cause other
diseases and cancers not yet associated with human exposure. Exposure may result in
developmental effects to fetuses during pregnancy or to breastfed infants, liver damage,
and various immunological effects.

4]. PFNA and other PFAs persist and bioaccumulate in humans, such that comparatively low
exposures such as suffered by plaintiff(s) and class members may result in large body
burdens persisting for years.

42. There is a causal link between exposure to PFNA, and other PFAs, and subclinical or
subcellular injury and/or serious latent human disease.

43. In 2018, New Jersey established an MCL for PFNA of 13 ppt, and required water utilities

to begin testing for PFNA in their water beginning in the first quarter of 2019.
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 7 of 32 PagelD: 7

44. Since an effective date of January 22, 2020, National Park has been subject to an
enforcement action by New Jersey Department of Environmental Protection (“NJDEP”)
for violating the MCL for PFNA in samples taken from its treatment plant.

45. According to NJDEP, samples taken from the National Park Water Department treatment
plant exceeded New Jersey’s Maximum Contaminant Level (“MCL”) of 13 parts per
trillion for the time periods October 1, 2019 through December 31, 2019, and January 1,
2020 through March 31, 2020, in violation of N.J.A.C. 7:10-5.5(2)a5.

46. Since at least April 2019, and each quarter thereafter continuing to today, National Park
Water Department has notified its customers that its water is contaminated with PFNA at
levels above the MCL.

47. Specifically, National Park Water Department has detected PFNA at levels above the
MCL in each quarter beginning with the second quarter of 2019 and continuing to today:

2" Quarter 2019: 16 ppt

3d Quarter 2019: 18.5 ppt

4'n Quarter 2019: 13.5 ppt

1* Quarter 2020: 21.4 ppt
Running Annual Average: 17 ppt

48. National Park Water Department has advised its customers to purchase NSF-certified
carbon filtration systems at their own cost.

49. Water filtration systems are reasonable and necessary to abate the contamination of
PFNA in the water.

50. Locating and purchasing water for drinking, cooking, cleaning, and other uses are

additional reasonable and necessary responses to the contamination when such filtration

is not available.
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 8 of 32 PagelD: 8

51. Although Plaintiffs and the classes were not made aware that their drinking water was
contaminated by PFNA until 2019, the existence of the contamination extends much
further back in time.

52. Data provided to the New Jersey Department of Environmental Protection (“DEP”) about
PFA use at the Facility indicate that 86.6% of the 125,069 kg of Surflon S-111 PFA
mixture (which is primarily PFNA) used between 1991 and 2010 was released into the
environment (i.e., the surrounding air and water).

53. The Plant’s on-site monitoring wells show the groundwater to be contaminated by PFAs
at levels as high as 48.2 ppb on site, and from 2.68 to 26.8 ppb offsite. When compared to
DEP’s interim proposed guidance level of .02 ppb, this data shows that Defendants
heavily contaminated the aquifer with PFNA and other PF As in use at the Facility.

54. As early as 2009, DEP detected PFNA in well water in nearby Paulsboro, NJ.

55. Solvay is currently considered by NJDEP a “responsible party,” responsible for PFNA
contamination, and has charged it with operating and maintaining Point of Entry
Treatment systems throughout the State.

56. The plant is the only place in southern New Jersey or Southeastern Pennsylvania that
utilized PFNA in manufacturing.

b. CLASS ACTION ALLEGATIONS

57. Plaintiff incorporates the foregoing paragraphs as if each were set forth fully herein.

58. Plaintiffs bring this lawsuit as a class action on their own behalf and on behalf of all other
persons similarly situated as members of the proposed classes pursuant to Federal Rules

of Civil Procedure 23(a), 23(b)(2), and (b)(3). This action satisfies the numerosity,
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 9 of 32 PagelD: 9

commonality, typicality, adequacy, predominance, and superiority requirements of those
provisions.

59. Plaintiffs bring this class action on behalf of the following classes, as set forth below:
Municipal Water Property Damage Class
All individuals who, as of January 1, 2019, are or were owners of real property located in

National Park, New Jersey, and who receive or received their drinking water from the
National Park Water Department.

 

Municipal Water Nuisance Class

All individuals who, as of the time a class is certified in this case, are owners or lessors of
real property located in National Park, New Jersey who receive their drinking water from
the National Park Water Department.

 

Biomonitoring Class
All individuals who resided in National Park, New Jersey for any period of time from

January 1, 2019 to the time a class is certified in this case, who have ingested PFNA-
contaminated water from the water supplied by the National Park Water Department.

60. All Plaintiffs seek to represent all subclasses.

61. Excluded from the classes set forth above are: (a) Defendants, any entity or division in
which Defendants have a controlling interest, and their legal representatives, officers,
directors, assigns, and successors; (b) the Judge to whom this case is assigned and the
Judge’s staff; (c) any class counsel or their immediate family members; (d) any State or
any of its agencies; (e) National Park, New Jersey and its Water Department, and (f) any
individual who otherwise would be included under one or more of the class descriptions
above but who has filed a lawsuit for personal injury for a PFNA-related illness related to
exposure to municipal or private well water.

62. Plaintiffs reserve the right to amend the class definitions set forth above if discovery

and/or further investigation reveals that any class should be expanded, divided into

subclasses, or modified in any way.
Case 1:20-cv-06906-NLH-KMW Document 1 Filed 06/05/20 Page 10 of 32 PagelD: 10

63.

64.

65.

66.

67.

68.

69.

Numerosity

There are approximately 3,000 people residing in approximately 1,000 households in
National Park, New Jersey.
All or nearly all of the residents of National Park rely on the National Park Water
Department for the provision of water and sewer services.
Upon information and belief, there are no households in National Park that draw drinking
water from private wells.
Each of the classes set forth above is sufficiently numerous to warrant class treatment,
and the disposition of the claims of these class members in a single action will provide
substantial benefits to all parties and to the Court.
Further, class members are readily identifiable from publicly available information
regarding property ownership and/or residential history.

Typicality
Plaintiffs’ claims are typical of the claims of the classes in that Plaintiffs, like all class
members, are owners or lessors of real property that have experienced a diminution in
value and/or nuisance due to the actions of the Defendants. Further, Plaintiffs, like the
Biomonitoring Class, have been exposed to and ingested drinking water contaminated
with PFNA. Plaintiffs and the Biomonitoring class are at significant risk of developing
medical conditions associated with exposure to PFNA.
Moreover, the factual bases of Defendants’ misconduct are common to all class members
and represent a common thread of misconduct resulting in injury to all members of the

classes.

10
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 11 of 32 PagelD: 11

70.

71.

72.

Adequate Representation

Plaintiffs will fairly and adequately represent and protect the interests of the classes.
Plaintiffs have retained counsel with substantial experience litigating both environmental
torts and class actions, including actions, like this one, representing putative classes
whose property has been devalued by the actions of a polluter and/or who have been
exposed to dangerous chemicals and are in need of biomonitoring.
Plaintiffs and their counsel are committed to vigorously prosecuting this action on behalf
of the classes and have the financial resources to do so. Neither Plaintiffs nor their
counsel has interests adverse to the classes.

Predominance of Common Questions
Plaintiffs bring this action under Rule 23(b)(3) because there are numerous questions of
law and fact common to Plaintiffs and the class members that predominate over any
question affecting only individual class members. The answers to these common
questions will advance resolution of the litigation as to all class members. These common
legal and factual issues include:

a. Whether Defendants owed a duty to Plaintiffs and members of the classes to
refrain from conduct reasonably likely to cause contamination of class members’
drinking water;

b. Whether Defendants knew or should have known that it was unreasonably
dangerous to dispose of PFNA into the environment;

¢. Whether Defendants knew or should have known that disposing of PFNA in the
manner alleged herein was reasonably likely to cause contamination of class

members’ drinking water;

11
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 12 of 32 PagelD: 12

d. Whether Defendants breached a legal duty to Plaintiffs and the classes by
disposing of PFNA in the manner described herein;

e. Whether Defendants’ breach of a legal duty caused class members’ drinking
water to become contaminated with PFNA;

f. Whether it was foreseeable that Defendants’ use of PFNA would cause class
members’ drinking water to become contaminated and/or unreasonably dangerous
for normal and foreseeable human consumption or use;

g. Whether the PFNA contamination described herein substantially interfered with
Plaintiffs’ and class members’ use and enjoyment of their property;

h. Whether the PFNA contamination described herein caused, and continues to
cause, a continuous invasion of the property rights of Plaintiffs and the classes;

i. Whether plaintiff and the biomonitoring class are entitled to biomonitoring relief
such as blood testing;

j. Whether Solvay and Arkema are liable to plaintiff(s) and the class for damages
proximately caused by a continuing trespass of their property.

k. Whether Solvay and Arkema are liable to plaintiff(s) and the class for damages
proximately caused by their creation of a public nuisance.

1. Whether Solvay and Arkema are liable to plaintiff(s) and the class for damages
proximately caused by their negligence.

m. Whether Solvay and Arkema committed a battery against plaintiff(s) and the class
and therefore, whether Solvay and Arkema are thereby liable for compensatory

relief.

12
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 13 of 32 PagelD: 13

73.

74.

75.

76.

77.

n. Whether Solvay and Arkema are liable to plaintiff(s) and the class for punitive
damages.
o. Such other common factual and legal issues as are apparent from the allegations
and causes of action asserted in this Complaint.
Superiority
Plaintiffs and members of the classes have all suffered and will continue to suffer harm
and damages as a result of Defendants’ unlawful and wrongful conduct. A class action is
superior to other available methods for the fair and efficient adjudication of this
controversy.
Absent a class action, most class members would likely find the cost of litigating their
claims to be prohibitively high and, therefore, would have no effective remedy at law.
Further, without class litigation, class members will continue to incur damages.
Class treatment of common questions of law and fact will conserve the resources of the
courts and the litigants and will promote consistency and efficiency of adjudication.
Rule 23(b)(2) Injunctive or Declaratory Relief

In addition to the above, Plaintiffs bring this class action under Rule 23(b)(2) because
Defendants have acted or refused to act on grounds that apply generally to the classes,
such that final injunctive relief or declaratory relief is appropriate with respect to each
class as a whole. Such injunctive relief includes, but is not limited to, an injunction to
require a biomonitoring program sufficient to monitor class members’ health to ensure
they are adequately protected from the deleterious effects of PFNA on the human body,

or, in the alternative, an program to determine the extent of exposure to PFNA, and an

13
Case 1:20-cv-06906-NLH-KMW Document 1 Filed 06/05/20 Page 14 of 32 PagelD: 14

78.

79.

80.

81.

order requiring Defendants to institute remedial measures sufficient to permanently
prevent PFNA from contaminating class members’ drinking water and/or properties.
Accordingly, Plaintiffs seek an injunction requiring Defendants to implement a
biomonitoring program to aid the Biomonitoring Class and to institute remedial measures
to prevent further PFNA contamination of class members’ drinking water and properties.
Finally, Plaintiffs and the classes seek a declaration that Defendants acted with
negligence, gross negligence, and/or willful, wanton, and careless disregard for the
health, safety, and property of Plaintiffs and members of the classes.

Rule 23(c)(4) Certification of Particular Issues
In addition to the above, Plaintiffs bring this class action under Rule 23(b)(2) because
Defendants have acted or refused to act on grounds that apply generally to the classes,
such that final injunctive relief or declaratory relief is appropriate with respect to each
class as a whole. Such injunctive relief includes, but is not limited to, an injunction to
require a biomonitoring program sufficient to identify the extent class members’
exposure to PFNA to ensure they are adequately protected from the deleterious effects of
PFNA on the human body, and an order requiring Defendants to institute remedial
measures sufficient to permanently prevent PFNAs from contaminating class members’
drinking water and/or properties.
Accordingly, Plaintiffs seek an injunction requiring Defendants to implement a
biomonitoring program to aid the Biomonitoring Class and to institute remedial measures

to prevent further PFNA contamination of class members’ drinking water and properties.

14
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 15 of 32 PagelD: 15

82.

83.

84.

85.

86.

87.

Finally, Plaintiffs and the classes seek a declaration that Defendants acted with
negligence, gross negligence, and/or willful, wanton, and careless disregard for the
health, safety, and property of Plaintiffs and members of the classes.

Rule 23(c)(4) Certification of Particular Issues
In the alternative to certification under Rule 23(b)(2) or 23(b)(3), Plaintiffs and the
classes seek to maintain a class action with respect to particular issues under Rule
23(c)(4).
Specifically, the liability of each Defendant, or the Defendants jointly, is suitable for

issue certification under Rule 23(c)(4).

CAUSES OF ACTION
COUNT ONE
Public Nuisance
Plaintiffs and the class incorporate each of the foregoing paragraphs as if set forth fully
herein.

This claim is brought under New Jersey law on behalf of plaintiffs and the Municipal
Water Property Damage and Nuisance classes.

Solvay’s and Arkema’s acts and omissions with respect to the releases of PFNA, PFOA
and one or more other PFAs caused and/or continue to cause a significant, material,
substantial and/or unreasonable interference with rights common to the general public
including the public health, safety, peace, comfort, convenience and/or the public right to
clean water, unlawfully hurting and/or inconveniencing an indefinite number of person,

constituting a continuing public nuisance.

15
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 16 of 32 PagelD: 16

88.

89.

90.

91.

92.

As set forth more fully hereinabove, PFNA at the levels detected in the National Park
water supply, from at least 2019 to present, render the water unpotable and harmful for
human consumption.

Defendant’s contamination of the water in the National Park Water Department’s supply
negatively affects an entire municipality of approximately 3,000 people.

Defendants’ discharges of PFNA, which have resulted in the contamination of the water
provided to an entire community of approximately 3,000, were in violation of New
Jersey’s environmental laws, including but not limited to the Spill Act (N.JLS.A. 58:10-
23.11, et seq.); the Water Pollution Control Act (N.J.S.A. 58:10A-1, et seq.); the Solid
Waste Management Act (N.J.S.A. 13:1E-9, et seq.); and the Air Pollution Control Act
(N.J.S.A. 26:2C-1, et seq.).

Plaintiff(s) and class members have suffered a special injury from the general public as
PFNA is not a naturally occurring compound and could only be found in the National
Park Water Supply as a result of human-caused contamination.

Solvay’s and Arkema’s acts and omissions causing a continuing public nuisance caused
and/or continues to cause a significant, material, substantial, and/or unreasonable
interference with rights peculiar to and common to plaintiff(s) and other class members
causing special injury to plaintiff(s) and other class members, including, but not limited
to, intrusion into plaintiff(s)’ and other class members’ homes and bodies, rendering
plaintiff(s)’ and other class members’ water supply unfit for domestic purposes and
human consumption and placing plaintiff(s) and other class members at an increased risk

of developing serious latent diseases, for which Solvay and Arkema are liable.

16
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 17 of 32 PagelD: 17

93.

Plaintiff(s) and other class members have standing to seek injunctive relief to abate this
public nuisance and to require Solvay and Arkema to implement all reasonable measures
to eliminate and/or mitigate this continuing public nuisance, including identifying and

eliminating any other PFAs from the water supply.

WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants and enter

an order directing defendants to abate the public nuisance, together with interest, costs,

attorneys’ fees, and all such other relief as the Court deems proper.

94.

95.

96.

97.

98.

99.

COUNT TWO
Private Nuisance

Plaintiffs and the class incorporate each of the foregoing paragraphs as if set forth fully
herein.

This claim is brought under New Jersey law on behalf of plaintiffs and the Municipal
Water Property Damage and Nuisance classes.

Defendants, through the negligent, reckless, and/or intentional acts and omissions alleged
herein, have contaminated the municipal drinking water system of National Park New
Jersey.

The drinking water system of National Park New Jersey transports contaminated water
into the homes of plaintiffs and class members through pipes and plumbing facilities and
fixtures in the homes of plaintiffs and class members.

The foregoing causes dispersion of PFNA and other PFAs throughout their properties.
The contamination of class members’ drinking water, and its transportation into their
homes in the form of contaminated water, has interfered with the rights of Plaintiffs and
the classes to use and enjoy their property. Indeed, this interference is substantial in

nature. It has caused and is causing Plaintiffs and the classes to, inter alia, refrain from

17
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 18 of 32 PagelD: 18

using water to drink, cook, or bathe, which has, in turn, caused significant inconvenience
and expense. Defendants’ conduct has also substantially interfered with class members’
ability to enjoy their property, to avail themselves of their property’s value as an asset
and/or source of collateral for financing, and to use their property in the manner that each
class member so chooses.

100. Defendants’ negligent, reckless, and/or intentional acts and omissions were
unreasonable and constitute a continuous invasion of the property rights of Plaintiffs and
the classes.

101. As a direct and proximate result of Defendants’ acts and omissions as alleged
herein, Plaintiffs and the classes have incurred, and will continue to incur, costs and
expenses related to the investigation, treatment, remediation, and monitoring of drinking
water and the contamination of their respective properties, as well as the damages set
forth below.

WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, together with interest, costs, attorneys’ fees,

appropriate biomonitoring, and all such other relief as the Court deems proper.

COUNT THREE
Trespass
102. Plaintiffs and the class incorporate each of the foregoing paragraphs as if set forth
fully herein.
103. This claim is brought under New Jersey law on behalf of plaintiffs and the

Municipal Water Property Damage class, each of whom are owners of real property with

the right of possession.

18
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 19 of 32 PagelD: 19

104. A Solvay’s and Arkema’s knew that its improper disposal of PFNA and other
PFAs would result in the eventual contamination of the environment, aquifers and the
people who drink the water from those aquifers.

105. Defendants, through the negligent, reckless, and/or intentional acts and omissions
alleged herein, have contaminated the municipal drinking water system of National Park
New Jersey.

106. The drinking water system of National Park New Jersey transports contaminated
water into the homes of plaintiffs and class members through pipes and plumbing
facilities and fixtures, and into properties owned by plaintiffs and class members.

107. Defendants negligently, recklessly, and/or intentionally failed to properly control,
apply, use, and/or dispose of PFNA and other PFAs and/or other waste containing PFNA
and other PFAs and PFNA and other PFA vapors discharged from the stacks at the Plant,
such that defendants proximately caused PFNA and/or other PFA contamination to
enter, invade, intrude, upon and injure the rights of Plaintiffs and the class members to
use, possess, and enjoy their property.

108. Prior to January 2019, the Plaintiffs and class members were unaware that the
Defendant’s PFNA and other PFAs were on their property or in their water supply.

109. The Plaintiffs and class members have never consented to Defendant’s PFNA and
other PFAs being on their property or in their water supply.

110. At no time have the Defendants sought permission from the Plaintiffs or class
members to deposit PFNA or other PFAs on their property or in their water supply.

111. Solvay’s and Arkema’s intentional acts and/or omissions have resulted and/or

continue to result in the unlawful release and/or threatened release of PFNA and one or

19
Case 1:20-cv-06906-NLH-KMW Document 1 Filed 06/05/20 Page 20 of 32 PagelD: 20

more other PFAs at, under onto, and/or into Plaintiff(s)’ and the other class members’
bodies and/or lawfully possessed properties.

112. The PFNA and other PFAs present on plaintiff(s)’ and the other class members’
properties and/or in their bodies originating from the plant were, at all relevant times
hereto and to continue to be, the property of Solvay and Arkema.

113. The invasion and presence of the PFNA other PFAs at, under, onto and/or into
plaintiff(s)’ and the other class members’ properties and/or bodies were and continue to
be without permission or authority from plaintiff(s) or any of the other class members or
anyone who could grant such permission or authority.

114. The presence and continuing presence of PFNA, PFOA and one or more other
PFAs in plaintiff(s)’ and the other class members’ properties and/or bodies constitute a
continuing trespass.

115. Solvay’s and Arkema’s past and continuing trespass upon plaintiff(s)’ and other
class members’ properties and/or bodies has proximately caused and/or continues to
proximately cause damage to plaintiff(s) and other class members in the form of bodily
injury (including, but not limited to blood and/or bodily contamination via PFNA and
other PFAs and/or sub-cellular damage), emotional distress and/or property damage, for
which Solvay is liable, including, with respect to members of the biomonitoring subclass,
liability for all appropriate medical testing to determine the extent and character of
exposure to PFNA and other PFAs.

WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants for

compensatory and non-compensatory damages, together with interest, costs, attorneys’ fees,

appropriate biomonitoring, and all such other relief as the Court deems proper.

20
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 21 of 32 PagelD: 21

COUNT FOUR
Negligence
116. Plaintiffs and the class incorporate each of the foregoing paragraphs as if set forth
fully herein.
117. This claim is brought under New Jersey law on behalf of plaintiffs and all classes.
118. In connection with its operation of the plant, Solvay and Arkema had and

continues to have a duty to operate and manage the plant and its related wastes in such a
way as to not create a nuisance or condition causing any injury or damage to human
health or the environment.

119. Solvay and Arkema breached its duty of care by negligent operation and
managing the plant and conducting other operations and activities at the plant in such a
manner as to negligently cause, permit, and/or allow the release of PFNA and other PFAs
into the environment, thereby contaminating plaintiff(s)’ drinking water and that of the
other class members.

120. Their negligent acts and omissions proximately caused and continue to
proximately cause damage to plaintiff(s) and other class members in the form of bodily
injury (including, but not limited to blood and/or bodily contamination via PFNA and
other PFAs and/or sub-cellular damage) and property damage, in addition to creating
conditions that are harmful to human health and the environment, for which Solvay and
Arkema are liable, including liability for all appropriate medical monitoring of plaintiff(s)
and the other class members.

121. Their negligent acts and omissions proximately caused and continue to
proximately cause damage to plaintiff(s) and other class members in the form of their

payment and purchase of contaminated drinking water via PFNA and other PFAs.

21
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 22 of 32 PagelD: 22

122. Their negligent acts and omissions proximately caused and continue to
proximately cause damage to plaintiff(s) and other class members in the form of property
damage - specifically contaminated drinking water pipes in their homes via PFNA and
other PFAs.

123. As proximate result of the aforesaid acts and omissions, Solvay and Arkema and
those acting for and on their behalf and as agents, ostensible agents, employees,
conspirators and joint ventures of others, contaminated the environment with PFNA,
PFOA and one or more other PFAs, which were consumed by plaintiffs) and the class
that plaintiff(s) seek to represent and plaintiff(s) and other class members were injured as
herein alleged.

124. The aforesaid acts and omissions of Solvay and Arkema were negligent and as a
proximate result, plaintiff(s) and the class members have suffered and/or will in the future
suffer damage in the form of bodily injury (including, but not limited to blood and/or
bodily contamination via PFNA, PFOA and/or sub-cellular damage), emotional distress,
and/or property damage of a type special and common to members of the class but not
common to the general public, for which Solvay and Arkema are liable, including, with
respect to members of the biomonitoring subclass, liability for all appropriate medical
testing to determine the extent and character of exposure to PFNA and other PFAs.

WHEREFORE, Plaintiffs request that this Court enter judgment against
Defendants for compensatory and non-compensatory damages, together with interest,
costs, attorneys’ fees, appropriate biomonitoring, and all such other relief as the Court

deems proper.

COUNT FIVE
NEW JERSEY SPILL ACT

22
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 23 of 32 PagelD: 23

125. Plaintiffs and the class incorporate each of the foregoing paragraphs as if set forth
fully herein.

126. This claim is brought under New Jersey law on behalf of plaintiffs and all classes.

127. Defendant Solvay is a “person” within the meaning of N.J.S.A. § 58:10-23.11b.

128. Defendant Arkema is a “person” within the meaning of N.J.S.A. § 58:10-23.11b.

129. The discharge of hazardous substances is prohibited pursuant to N.J.S.A. § 58:10-
23.1 1c.

130. The contaminants discharged from the plant are hazardous substances as defined

by N.J.S.A. § 58:10-23.11b.

131. A person who has discharged a hazardous substance or is in any way responsible
for any hazardous substance, shall be strictly liable, jointly, and severally, without regard
to fault, for all cleanup and removal costs no matter by whom incurred. N.J.S.A. § 58:10-
23.11g.

132. Whenever one or more dischargers or persons cleans up and removes a discharge
of a hazardous substance, those dischargers and persons shall have a right of contribution
against all other dischargers and persons in any way responsible for a discharged
hazardous substance or other persons who are liable for the cost of the cleanup and
removal of that discharge of a hazardous substance. N.J.S.A. § 58:10-23.11f(a)(2)(a).

133. Plaintiffs have incurred, and will continue to incur, costs and damages associated
with the discharges of the aforementioned sites and which are “cleanup and removal
costs” within the meaning of N.J.S.A. § 58:10-23.11b including but not limited to
restoration of a clean water supply and/or providing them with access to an alternate

water source.

23
Case 1:20-cv-06906-NLH-KMW Document 1 Filed 06/05/20 Page 24 of 32 PagelID: 24

134. Defendant Solvay, as owners and operators of the plant at the time the hazardous
substances were discharged are liable, jointly and severally, without regard to fault, for
all clean up and removal costs and damages Plaintiffs have incurred or will incur as a
result of hazardous substances at their facility.

135. Defendant Arkema as owners and operators of the West Deptford facility at the
time the hazardous substances were discharged are liable, jointly and severally, without
regard to fault, for all clean up and removal costs and damages Plaintiffs have incurred or
will incur as a result of hazardous substances at their facility.

136. As a direct or indirect result of the violations set forth above, Plaintiffs have
incurred and will incur in the future substantial costs related to the restoration of a clean
water supply and/or access to an alternate water source.

WHEREFORE, Plaintiffs request that this Court enter judgment against Defendants for

all damages compensable under the laws of this state, including removal of the discharged
hazardous substances and compelling Defendants to pay for the costs of providing Plaintiffs with

a water supply free of hazardous contamination along with counsel fees and costs.

 

COUNT SIX
PUNITIVE DAMAGES
137. Plaintiffs incorporate the allegations contained in all preceding paragraphs as if
fully restated herein.
138. At all material times hereto, Defendants knew or should have known that their

PFAS chemicals could leach into groundwater and contaminate the drinking water of

residents in surrounding communities, including Plaintiffs.

24
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 25 of 32 PagelD: 25

139. At all material times hereto, Defendants knew or should have known that PFAS
were hazardous substances and the reckless, and/or wanton and willful discharge of those
chemicals into the environment and surrounding communities would eventually reach
Plaintiffs’ drinking water wells thus exposing them to high concentrations of the
hazardous chemicals.

140. At all material times hereto, Defendants knew or should have known of the health
and environmental impacts of PFAS for decades but continued to use them in products
and release them into the environment.

141. At all material times hereto, Defendants knew that PFNA was harmful to people
and the environment based on its own studies.

142. At all material times hereto, despite actual or constructive knowledge of its
chemicals’ toxicity to humans and the environment, Defendants proactively sought to
conceal that information from the public.

143. At all material times hereto, despite actual or constructive knowledge of its
chemicals’ toxicity to humans and the environment, Defendants proactively
misrepresented the chemicals’ hazardous properties, including knowingly and
purposefully withholding material information from regulators and governmental
agencies.

144. At all material times hereto, even after Defendants acquired actual knowledge that
it was causing groundwater and drinking water contamination and thus exposing nearby
residents to its PFAS chemicals, including Plaintiffs, Defendants continued their

operations and continued discharging the hazardous chemicals into the environment and

25
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 26 of 32 PagelD: 26

exposing residents in surrounding communities, including Plaintiffs, in reckless and
conscious disregard for the serious health and safety risks associated with such exposure.

145. At all material times hereto, Defendants committed acts and omissions with
respect to PFAS with actual malice and/or with a wanton and willful disregard of persons
who foreseeably might be harmed by those acts or omissions.

146. At all material times hereto, Defendants knowingly, continuously, and with
conscious indifference to the rights of residents in surrounding communities, including
Plaintiffs, to have access to clean drinking water, caused, allowed, or permitted the
discharge of large quantities of PFAS into the environment and groundwater, had no
justification for doing so, and made no significant effort to alleviate the problem.

147. Such conduct was performed to promote sales of their products, maximize profits,
and to reduce or eliminate expenses they would have otherwise incurred to remediate the
discharge of PFAS into the environment and Plaintiffs’ private wells.

148. Defendants’ acts and omissions as set forth in the preceding paragraphs
demonstrate their corporate disposition to recklessly and consciously disregard the health,
safety, and welfare of residents in the community, including Plaintiffs.

149. As a direct and proximate result of Defendants conscious and deliberate disregard
for the health, safety, and welfare of residents in surrounding communities, including
Plaintiffs, Plaintiffs suffered and continue to suffer severe and permanent damages, both
economic and noneconomic, as set forth above.

150. The aforesaid conduct of Defendants was committed with knowingly, conscious,
and deliberate disregard for the rights and safety of residents in surrounding

communities, including Plaintiffs, thereby entitling them to punitive damages in an

26
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 27 of 32 PagelD: 27

amount appropriate to punish Defendants and deter them from similar conduct in the

future.

151. Defendants’ actions showed willful misconduct, malice, fraud, wantonness,
and/or oppression, and raises the presumption of conscious indifference to the
consequences.

WHEREFORE, Plaintiffs request that this Court impose punitive damages upon
Defendants, together with interest, costs, attorneys’ fees and all such other relief as the Court
deems proper.

DAMAGES SOUGHT BY THE CLASS

152. Plaintiffs hereby incorporate by reference the allegations contained in the
preceding paragraphs of this Complaint as if they were set forth at length herein.

153. Plaintiffs and the classes have sustained and will continue to sustain damages to
their property and health as a result of Defendants’ actions. As a result, Plaintiffs and the
classes seek monetary damages for each violation of the First through Fourth Claims for
Relief. In particular, Plaintiffs and the classes seek (1) monetary damages reflecting the
cost to remediate class members’ property of the contamination caused by Defendants’
conduct and to compensate class members for the diminution in value of their property
caused by Defendants’ conduct; (ii) monetary damages to compensate class members for
the loss of the use and enjoyment of their properties caused by Defendant’s conduct; (iii)
monetary damages for the diminution of the value of the plaintiffs’ property, and (iv)
monetary damages to compensate class members for the loss of quality of life caused by

Defendants’ conduct.

27
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 28 of 32 PagelD: 28

154. Plaintiffs and the classes also seek consequential damages sufficient to fund a
biomonitoring program that is reasonably tailored to ascertain the extent of PFNA
experienced by plaintiff and the biomonitoring class.

155. Further, because Defendants’ acts were done maliciously, oppressively,
deliberately, and in reckless disregard of Plaintiffs and the classes, Defendants’ conduct
warrants an assessment of punitive damages in an amount sufficient to deter such conduct
in the future.

156. In addition to the above, Plaintiffs and the classes seek injunctive relief including,
but not limited to, installing permanent filtration devices on all households and to
maintain those filtration devices pursuant to industry best practices; to establish a
biomonitoring protocol for Biomonitoring Class Members ascertain the extent of
exposure to PFNA; and to take additional steps, to be proven at trial, that are determined
necessary to remediate all class members’ properties and/or residences to eliminate the
presence of PFNA.

VI. PRAYER FOR RELIEF

157. Plaintiffs, on behalf of themselves and all others similarly situated, request the
Court to enter judgment against the Defendants, as follows:

a. an order certifying the proposed Municipal Water Property Damage Class,
Municipal Water Nuisance Class, and Biomonitoring Class, designating Plaintiffs
as the named representatives of the respective classes, and designating the

undersigned as Class Counsel;

28
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 29 of 32 PagelD: 29

Vil.

158.

b.

=

a declaration that Defendants acted with negligence, gross negligence, and/or
willful, wanton, and careless disregard for the health, safety, and property of
Plaintiffs and members of the classes;

an order requiring Defendants (i) to install permanent filtration devices on all
household water service lines and to maintain those filtration devices until the risk
of PFNA contamination in the groundwater and National Park Water Department
treatment plant and other sources of its drinking water has ceased; (ii) to establish
a biomonitoring protocol for Plaintiffs and Biomonitoring Class Members to
assess the extent of their exposure to PFNA, and (iii) to take all necessary steps to
remediate the property and/or residences of Plaintiffs and the classes to eliminate
the presence of PFNA;

an award to Plaintiffs and class members of compensatory, exemplary,
consequential damages, including interest, in an amount to be proven at trial;

an award of attorneys’ fees and costs, as permitted by law;

an award of pre-judgment and post-judgment interest, as provided by law;

leave to amend this Complaint to conform to the evidence produced at trial; and

such other relief as may be appropriate.

JURY DEMAND

Plaintiffs hereby demand a jury for all issues so triable.

29
Case 1:20-cv-06906-NLH-KMW Document 1 Filed 06/05/20 Page 30 of 32 PagelD: 30

Respectfully submitted,

WILLIAMS CEDAR, LLC

Daud UM. Cedar Dated: June 5, 2020

David M. Cedar, Esquire
Shauna L. Friedman, Esquire
Christopher Markos, Esquire
Alan Sklarsky, Esquire

Gerald J. Williams, Esquire

8 Kings Highway West, Suite B
Haddonfield, NJ 08033

(856) 470-9777

(888) 311-4899
dcedar@williamscedar.com
sfriedman@williamscedar.com
cmarkos@williamscedar.com
asklarsky@williamscedar.com
gwilliams@williamscedar.com
Attorneys for Plaintiffs

 

30
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 31 of 32 PagelD: 31

DESIGNATION OF TRIAL COUNSEL
PLEASE TAKE NOTICE THAT David M. Cedar, Esquire is hereby designated as trial

counsel for the within matter.

WILLIAMS CEDAR, LLC

David MU. Cedar Dated: June 5, 2020

David M. Cedar, Esquire
Shauna L. Friedman, Esquire
Christopher Markos, Esquire
Alan Sklarsky, Esquire

Gerald J. Williams, Esquire

8 Kings Highway West, Suite B
Haddonfield, NJ 08033

(856) 470-9777

(888) 311-4899
dcedar@williamscedar.com
sfriedman@williamscedar.com
cmarkos@williamscedar.com
asklarsky@williamscedar.com
gwilliams@williamscedar.com
Attorneys for Plaintiffs

31
Case 1:20-cv-06906-NLH-KMW Document1 Filed 06/05/20 Page 32 of 32 PagelD: 32

CERTIFICATION PURSUANT TO L. Civ. R. 11.2

Undersigned counsel certifies that the following actions are pending involving the same
subject matter of this controversy:

1. Giordano, et al. v. Solvay Specialty Polymers, USA, LLC, et al. —

Civ. Action No. 1:19-cv-21573.

Undersigned counsel further certifies that there are no additional known parties who
should be joined to the present action at this time.

Undersigned counsel further certifies that this case was also related to the subject matters
of the complaints captioned Minix, et al. v. Solvay Specialty Polymers, et al. — Civ. Action No.
1:14-cv-4405; Hazelton, et al. v. Solvay Chemicals, Inc., et.al. — Civ. Action No. 1:14-cv-845;
and Thomas, et al. v. Solvay Chemicals, Inc., et.al. — Civ. Action No. 1:14-cv-1870; but they
have since been resolved and are no longer pending before this Court.

I certify the foregoing to be true and I am aware that if any of the above is willfully false,
Iam subject to punishment.

WILLIAMS CEDAR, LLC

Dauid TU. Cedar Dated: June 5, 2020

David M. Cedar, Esquire
Shauna L. Friedman, Esquire
Christopher Markos, Esquire
Alan Sklarsky, Esquire

Gerald J. Williams, Esquire

8 Kings Highway West, Suite B
Haddonfield, NJ 08033

(856) 470-9777

(888) 311-4899
dcedar@williamscedar.com
sfriedman@williamscedar.com
cmarkos@williamscedar.com
asklarsky@williamscedar.com
gwilliams@williamscedar.com
Attorneys for Plaintiffs

32
